Citation Nr: 1616224	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to April 20, 2012, in excess of 50 percent from April 20, 2012 to April 28, 2014, and in excess of 70 percent from April 29, 2014, for posttraumatic stress disorder (PTSD) with dysthymia.

2.  Entitlement to an effective date earlier than April 29, 2014, for the grant of a total disability evaluation based on individual unemployability by reason of service connection disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1950 to October 1953.

The issue as to the correct rating for the Veteran's PTSD comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in August 2015.  The issue of entitlement to a TDIU is before the Board following a Remand in August 2015.  These matters were originally on appeal from rating decisions dated in August 2012 and May 2014 by the Portland Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, during the entire appeal period, the Veteran's PTSD with dysthymia have been manifested by occupational and social impairment with deficiencies in most areas; but not manifested by total occupational and social impairment.

2.  During the entire appeal period, the Veteran's service-connected PTSD with dysthymia prevented him from maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  From January 14, 2010 to April 28, 2014, the criteria for an evaluation of 70 percent, but no higher, for PTSD with dysthymia were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Since April 29, 2014, the criteria for a 100-percent evaluation for PTSD with dysthymia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an effective date of January 14, 2010, for the award of entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.1, 4.7, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In an August 2015 decision, the Board denied the Veteran's claim for entitlement to higher ratings for PTSD with dysthymia.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Memorandum Decision, the Court issued an Order which set aside the Board's August 2015 decision and remanded the claim for further proceedings consistent with the Court's Memorandum Decision.  The Memorandum decision found that the Board provided an inadequate statement of reasons or bases to support its decision insofar as it did not fully consider a medical opinion by Dr. Jonathan Mangold.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Ratings

The Veteran seeks higher disabilities ratings for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Historically, on July 29, 2009, VA received the Veteran's claim which included a claim for service connection for concentration/memory problems; and in August 2009, VA received the Veteran's claim for service connection for PTSD.  At that time, he reported being treated at the VA medical Center (VAMC) in Portland, Oregon.  

In a February 2010 rating decision, PTSD was granted, and a 30 percent disability rating was assigned effective July 29, 2009.  At that time, the RO noted that the evidence included the Veteran's service treatment records as well as private treatment records from St. Vincent Medical Center, Regional Medical Records, Providence Portland Medical Center, Dr. David J. Silver, Dr. Paul Ash, Southwest Washington Medical Center, and Meridian Park Hospital.  The RO did not note Portland VAMC treatment records at that time.  The Veteran did not indicate any disagreement with the rating assigned for his PTSD.  
  
On April 20, 2012, VA received the Veteran's claim for an increased rating for his PTSD.  In August 2012, VA denied the Veteran's claim for an increased rating for PTSD.  In that decision, the evidence cited included an electronic review of VAMC treatment records from January 14, 2010 to August 20, 2012.  The Veteran appealed the decision; and in a March 2013 Decision Review Office decision, a 50 percent rating was assigned effective April 20, 2012.  In that decision, the evidence cited included treatment records from VAMC Portland for the period January 14, 2010 to January 5, 2013 electronically reviewed in Virtual VA.  The Decision Review Officer stated that VA treatment records showed PTSD-related symptoms consistent with the July 2012 VA examination findings including depression, anxiety, social isolation, chronic pain and psychosocial stressors.

The record indicates that the VA treatment records identified by the Veteran in August 2009 were added to the record in August 2012 and show PTSD symptoms consistent with a rating higher than 30 percent.  Although these VA treatment records were associated with the claims file more than one year after issuance of the February 2010 rating decision, those dated from February 2010 through January 2011 were constructively received within one year of the February 2010 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).  The Board does not find, however, that the constructive receipt of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of that decision as the new and material evidence must have been submitted.  38 C.F.R. § 3.156(a) specifically states that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Thus, the Board finds that the February 2010 rating decision is final.  

Although VA received the Veteran's claim for increased rating for his PTSD on April 20, 2012, the Board finds that an earlier "claim" was of record.  According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  A "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  In this case, VA treatment records dated from February 2010 to August 2012, located in Virtual VA, include a January 2010 VA treatment record in which the VA provider, a psychiatric nurse practitioner, diagnosed the Veteran as having severe PTSD and severe depression without suicidal ideation.  Thus, the Board finds that the January 14, 2010, treatment record meets the criteria under 38 C.F.R. § 3.157(b)(1) as a claim for increased rating for service-connected PTSD. 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the Mauerhan case, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Id. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

Historically, the record demonstrates multiple psychiatric hospitalizations in the year prior to the Veteran filing his claim for service connection for PTSD.

On September 11, 2008, the Veteran presented to the emergency department demanding admission after presenting with a complaint of, "I simply do not feel well."  He had wound care performed on two healing wounds from a Mohs procedure on his right forearm and left upper arm, but he was found to have no other medical issues and was not admitted at that time.  The next day, the Veteran was found in his car with an empty bottle of Ambien, alprazolam, and a half bottle of vodka inside with him.  At that point, he was unconscious and unresponsive, but breathing.  Apparently, he had called a friend prior to taking the medications to say that he was going to kill himself.  Also found in the car with him was a tape recording that said that he intended to commit suicide.  He was transported to St. Vincent's emergency room where he originally was breathing on his own but he became apneic after a while and was intubated.  He was admitted to the Intensive Care Unit (ICU) and seen for psychiatric consultation at which time he discussed his feelings of being hopeless, feeling helpless, feeling overwhelmed, despondent, with no future goals, and wanting "eternal peace."  Apparently, the Veteran had become very angry about his not being admitted the day before as he had been evicted from his home that day and tried to stay with friends, but it did not work out.  Past psychiatric history was positive for anxiety and depression.  Social history indicated that the Veteran had been living alone and running a business from his home but that he was evicted which had imperiled his business.  The Veteran reported having no local friends with which to stay.  He reportedly had a son with whom he had a 10-year estranged relationship.  He was diagnosed as having chronic, severe depression without psychotic features; anxiety disorder NOS; and dyssomnia NOS.  A GAF of 20 was assigned.  The Veteran remained hospitalized from September 12, 2008 to September 22, 2008.  

On September 23, 2008, the Veteran was brought to Southwest Washington Medical Center's emergency department by police after threatening suicide in court after a judge granted his roommate an Order of Protection against him.  The Veteran said that he was not suicidal but that he made the threat in anger and frustration since his inability to return to his residence meant that he was homeless and could not operate his extensive internet distribution business.  The Veteran stated that he had no idea why his roommate and agent of his landlady would (falsely) say that he had threatened their lives.  The Veteran reported that he had been given a 20-day eviction notice "out of the blue, for no reason" in early September and he had felt depressed since then.  The Veteran reported that on September 11, 2007, he had been forced out of the house with time only to grab a few items of clothing.  

The Veteran was admitted on September 24, 2008 after he presented twice to the emergency room in two days.  He was saying that he was depressed and feeling suicidal and that this was the result of numerous psychosocial stressors in his life.  Initial evaluations indicated the Veteran was quite ambivalent about suicide and was afraid that he would act on thoughts to kill himself if allowed to leave the hospital.  The Veteran was able to arrange ways of handling his business and also attempted on numerous occasions to find housing.  He was unsuccessful getting housing with his nephew, sister, or brother.  He was able to find temporary housing by the time of discharge.  Overall, his mood improved; and he became much more future-oriented and concerned about his business.  He requested to leave the hospital on the date of admission.  He denied suicidal ideation and was deemed not to be detainable at that time.  The discharge diagnosis was major depression, and a GAF of 55 was assigned.      

He was voluntarily admitted to psychiatric service on September 25, 2008 with a diagnosis of depression.  The Veteran was initially irritable and reluctant to cooperate with history and physical examination.  The impression on admission was that the Veteran had significant psychosocial stressors as a result of what appeared to be some menacing type of behaviors.  It was unclear what caused his initial conflict with his neighbors and his landlord, but, since he has been served with a restraining order, this was causing a great deal with interference in his life including his living arrangements and his work.  He was diagnosed as having adjustment disorder with mixed disturbance of emotion and conduct.  A GAF of 45 was assigned.  The Veteran remained hospitalized until September 29, 2008.

The Veteran was also hospitalized from June 23, 2009 to July 6, 2009, shortly before he filed his claim for service connection for PTSD, with a one-month history of increased symptoms of depression and suicidal ideation.  The Veteran also admitted to consuming an increased amount of alcohol yet denied alcohol abuse or dependence.  On admission, the Veteran endorsed multiple psychosocial stressors including homelessness (recent eviction), social isolation, financial stressors (business troubles), and familial discord.  GAF on admission was 38.  The record noted a past history of depression and one very serious suicide attempt in 2006.  Additionally, given his presentation on admission being concerning for cognitive deficits, studies were done to pursue work-up of dementia.  An MRI of his brain showed diffuse small vessel disease, but no specific findings correlating with dementia.  Neuropsychological testing revealed that the Veteran actually was within normal limits for his cohort and was actually higher functioning on some levels; it did note significant suicidal ideation and high levels of "traumatic stress," attributed to the compounding loss of control of his life.  At no time during his hospitalization did the Veteran require seclusion, restraint, or emergency medications for safety issues or gross behavioral dyscontrol.  He was prescribed Citalopram and engaged in group and individual therapeutic activities and responded overall fairly well and expressed improvement of his depression and suicidal thoughts.  GAF at discharge was 58.  

In December 2009, the Veteran underwent VA PTSD examination at which time he reported that he was being supported by his Social Security Administration benefits.  Mental status examination demonstrated that he did not appear to be in any significant distress.  The examiner noted that the Veteran had his last individual mental health appointment on November 5, 2009 and that VA mental health provider noted that he suffered from a history of possible alcohol abuse and stable depressive and PTSD symptoms since his last visit.  The examiner also noted that CPRS records indicate that the Veteran had inpatient hospitalization on Ward 5-C from June 26, 2009 through July 5, 2009.  The examiner determined that the Veteran met diagnostic criteria for chronic mild PTSD and chronic mild to moderate major depressive disorder which had improved since his psychiatric hospitalization in June 2009.  The examiner noted that according to the Veteran, he suffered regular intrusive thoughts and memories related to combat experiences from Korea and specifically his killing a soldier in close combat.  The Veteran reported that the guilt has gotten worse and that he thinks of it regularly at night and when he wakes in the morning.  

The examiner noted that the Veteran described significant symptoms of arousal related to PTSD.  He denied any difficulties with temper in terms of acting out but said that he often felt frustrated or irritated (but he managed his feelings internally).  The Veteran endorsed difficulties with middle insomnia.  He said that his memory was "so-so," that he needed to write things down in order to remember them, and that his concentration could be impacted if he started too many things and would then have difficulty remembering to complete tasks.  The Veteran denied symptoms of hypervigilance although he did endorse an exaggerated startle response.  He described symptoms of numbing and avoidance related to PTSD as well as a decreased interest in activities that previously gave him pleasure.  The Veteran reported that he attempted to avoid environmental stressors that remind him of negative events from the Korean War.  The Veteran described a restricted affect and significant symptoms of depression including that his mood was predominantly down and depressed.  According to the Veteran, he had been depressed for sixty years, but his mood had worsened in the last ten years or so since he retired and has not been busy.  The Veteran reported that his energy level and appetite were low.  He described significant guilt and endorsed feelings of hopelessness and helplessness as well as thoughts of death although he denied any current suicidal ideation. 

The examiner noted that the Veteran's difficulties with sleep, memory and concentration were likely related to PTSD, depression, and possible dementia.  The Veteran was diagnosed as having chronic, mild PTSD; chronic, mild to moderate major depressive disorder (secondary to PTSD and life stressors); cognitive disorder, NOS; and alcohol abuse in remission.  A GAF of 65 was assigned secondary to PTSD and a GAF of 55 was assigned overall.  The examiner noted that there was no indication that his work functioning was significantly impacted by his psychological distress, that he did appear to suffer some social dysfunction related to his mood difficulties, and that he was isolative and had problems interacting with others.  The examiner noted that it seemed as if this was a difficulty that had gotten worse for him since he retired.  The examiner noted that the Veteran lacked motivation, energy, and drive to be active at this point but noted that it was possible that a portion of the Veteran's low level of activity was his natural aging process.  The examiner noted that the Veteran had engaged in mental health treatment which had significantly improved his symptoms of depression and that further mental health care would likely benefit him.   

In January 2010, he was referred for PTSD Individual consultation by Dr. A.D., for a WWII/Korean Support Group at which time he reported that he had to keep busy or he was full of thoughts of the war.  The Veteran reported that his work life kept him busy 80 or more hours a week.  The Veteran described a history of flashbacks.  He also reported that he did not like people and has an isolative life style, that he was estranged from his children, and preferred not to socialize.  The Veteran reported that he found VA one of the few places that he liked to go and that he found other veterans respectful.  The Veteran noted that he felt that he had a "hair trigger temper" but was not able to give examples.  He reported poor sleep, intrusive thoughts, and nightmares.  The Veteran admitted that prescribed trazadone and Prazosin had been helpful but was surprised to learn that they are for sleep and dreaming.  He reported that his symptoms had worsened.  The Veteran noted that he felt guilt over killing a Chinese soldier.  "I don't want to die as a murderer.  I've never discussed most of what happen during the war.  I enlisted because I thought that if I did my brother wouldn't have to go.  He didn't but my father died ..."  The Veteran also avoided answering questions about past use of alcohol.  The Veteran reported having 2-3 drinks per night but did not feel that he had to drink or that he had a problem.  After mental status examination, he was diagnosed as having severe PTSD and severe major depression without suicidal ideation.  

The record indicates that the Veteran had been treated by a VA psychiatrist, A.D., from July 2009 to July 2010.  An August 2010 Closing Note authored by Dr. A.D. noted that the Veteran initiated care in the mental health clinic in August 2009 after discharge from a voluntary inpatient psychiatric admission at the Portland VAMC.  At that time he was living at the TLU, was being treated for depression with Citalopram 30mg daily and expressed feeling that his depression was significantly improved since hospital admission.  Over the course of treatment, due to residual symptoms of depression including social isolation and guilt, the dose of Citalopram was increased slowly to current dose of 60mg daily which the Veteran tolerated well without notable adverse effect and seemed to have responded well.  Dr. A.D. noted that while at that dose, the Veteran had not endorsed suicidal ideation.  In addition, he expressed feelings that he would have a good life; endorsed a good appetite, concentration, and energy level/motivation; and voiced subjective improvement in depression.  He had also maintained his clothing business.  Dr. A.D. noted that the Veteran had appeared generally euthymic during clinic visits as well as at home visits with the social worker.  Dr. A.D. noted that at initiation of care, the Veteran endorsed intrusive recollections, including nightmares, of an experience in the Korean War in which he killed a man at close range.  He also expressed related feelings of guilt.  After changing medication with the goal of treating nightmares as well, the Veteran reported that he felt that it helped his sleep/nightmares.  The Veteran also attended a series of PTSD classes, which he found very helpful.  

Dr. A.D. noted that the Veteran's alcohol use was also addressed during course of care.  He had consistently reported drinking two to five drinks per day (martinis and wine).  The Veteran had been provided information regarding medical, cognitive and psychiatric sequlae of drinking alcohol and he was referred to SATP and met for individual counseling through SATP once.  The Veteran decreased his drinking for a few weeks around this time but at the time of discharge continued to drink two to four drinks per day.

Dr. A.D. noted that over the course of care, there had been some concern about the Veteran's cognition due to confusion about medication refills, leaving medication refill at pharmacy, and arriving for appointments on wrong days.  He had an extensive battery of cognitive testing done which revealed generally average scores. Cognitive testing in March 2010 revealed low constructional score (in setting of recent cataract surgery and initiation of treatment for macular degeneration) and otherwise generally average scores.  Due to cognitive test results and the Veteran's discomfort with driving, there had been concerned about his driving safety.

Dr. A.D. noted that over the course of treatment, the Veteran's depressive and PTSD symptoms had improved and he had remained stable on current doses of psychotropic medications for many months although there was some continuing concern about his cognitive status and alcohol use.  

The Veteran underwent VA PTSD examination in July 2012 at which time he reported having no close friends, no significant relationship with a female for 30 years, and no contact with his family, most of whom were reportedly dead.  He complained of flashback, nightmares, problems sleeping and increased alcohol consumption.  The Veteran reported symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss (such as forgetting names, directions, or recent events); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that there were no symptoms of suicidal ideation, obsessional rituals, panic attacks, near-continuous panic or depression, speech abnormalities, impaired impulse control, spacial disorientation, delusions, hallucinations, neglect of personal appearance or hygiene, or persistent danger of hurting self or others.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner noted the presence of some memory impairment, but stated that it was not clear if this was due to the Veteran's age, his PTSD, his depression, or his increasing alcohol consumption for the last 10 years.  The examiner assigned a GAF score of 45 and found the Veteran capable of managing his financial affairs.

A November 2012 VA outpatient treatment record notes that the Veteran was seen to re-engage in mental health care.  He reported that he used to enjoy going ballroom dancing until the transmission on his car went out (2 or 3 years ago).  Since that time he has become increasingly more socially isolated.  Instead, he spent more time on his computer.  On examination, he denied suicidal ideation or plan, feeling of hopelessness, or homicidal ideation.  He was neatly dressed and well groomed.  Speech was clear.  His mood was depressed and his affect was constricted.  He reported frustration about his lack of finances.   A February 2013 Mental Health Medication Management note states that the Veteran described his mood as relatively stable.  He did not endorse symptoms of depression, but rather felt "frustrated" because he was unable to afford car repairs.  

The Veteran underwent VA examination in December 2013 at which time he reported the same PTSD symptoms he noted in July 2012 and denied any period of symptom remission.  He also stated that his depression was worse.  The Veteran reported living alone for the last 3-4 years.  In terms of activities, the Veteran reported that he spent time on the computer looking for jobs.  He had at least two websites where he was trying to raise money from investors related to an invention and the wine business.  He spent "a lot of time" submitting job applications.  He liked to listen to music (he had a radio show in the past) and he enjoyed watching the news or a movie at times.  He reported that he used to have friends, but many of his friends had passed away.  He belonged to a group of professionals that met once a week, but he had not recently attended the meetings (he would like to attend, but he did not know where the group was meeting).  On examination, the examiner noted depressed mood; anxiety; mild memory loss, such as forgetting names, directions or recent events; flattened affect; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships .  The Veteran denied any suicidal or homicidal ideation.  The examiner stated that the Veteran's service-connected psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran underwent VA examination in April 2014 at which time he complained that his psychiatric symptoms had increased in the months since his last VA examination.  He complained of depression, increased need for sleep, feelings of guilt and worthlessness.  He reported fleeting thoughts of suicide in the past but denied current suicidal ideation.  He reported living alone.  He spent his days looking out the window and watching television.  He no longer submitted job applications and had given up trying to raise money for his investment ideas.  All his friends were deceased; he was estranged from all his family members.  The examiner noted depressed mood; anxiety; mild memory loss (such as forgetting names, directions, or recent events); flattened affect; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and suicidal ideation.  The Veteran's memory showed some deficits (forgetting the names of some of his medication).  He was casually dressed.  The examiner found the Veteran to have occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

A November 2014 VA outpatient treatment record notes that the Veteran reported increased feelings of depression and anxiety/PTSD.  He related struggling with feelings of regret over "stupid decisions" he feels he made in the past, feelings of guilt, and decreased participation in activities.  The examiner assigned a GAF score of 45.

In an April 2015 letter, Dr. J.M. stated that he reviewed the claims file and interviewed the Veteran.  He opined that the Veteran's service-connected psychiatric disability imposed "very severe limitations of occupational and social functioning" on the Veteran since July 2009.  Dr. J.M. noted that the Veteran was "very digressive, getting drawn off point by his own associations, going on about his combat experiences . . . .  The veteran had difficulty recalling, he was vague in his accounting at times, and had slowed speech. . . . . He is very depressed and knows it."  Dr. J.M. did not detect any difficulties with reality testing and noted that the Veteran was oriented, lucid, and cooperative.  

The Veteran reported frequent intrusive memories, mostly at night as well as nightmares about Korea which caused him to wake up intermittently throughout the night.  He also reported flashbacks; and for this reason, he avoided watching war movies and talking to civilians about war.  He reported thoughts of suicide, and indicated that he did not keep guns in his house for that reason.  He reported being short-tempered with people on the phone, hypervigilance, difficulty concentrating, and memory loss.  

Dr. J.M. stated he believed that the Veteran was improperly evaluated by VA examiners because of the time restrictions placed on these examiners.  He opined:

I believe the veteran's service connected PTSD with concomitant Major Depressive Disorder has imposed very severe limitations of occupational and social functioning since at least July of 2009.  In addition to the many examples of severe depression with suicidal ideation, impaired impulse control, inability to establish and maintain effective relationships found throughout the record which impose severe limitations of occupational and social functioning are the important examples of PTSD-related symptoms, i.e., intrusion, avoidance, alienation and arousal symptoms as well as the several admissions of profound depression that came to light in my interview.  If DSM IV were in use, I would assign a GAF of 45.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Initially, the Board notes that since July 2009, the Veteran's psychiatric disorders have been diagnosed as PTSD, major depressive disorder, cognitive disorder, and alcohol abuse.  The February 2010 rating decision established service connection for PTSD to include lack of concentration and memory.  The March 2013 decision increased the service-connected PTSD disability rating from 30 to 50 percent and recharacterized the disability as PTSD with dysthymia to include lack of concentration and memory.  The May 2014 decision increased the service-connected PTSD disability rating from 50 to 70 percent.  

Although service connection has been established for dysthymia and not specifically for major depressive disorder, for concentration and memory symptoms but not specifically for a cognitive disorder such as dementia, and not for alcohol abuse, it appears that the VA examiners have considered all of the Veteran's psychiatric symptoms as part and parcel of his service-connected psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).

As such, the Board finds that during the appeal period, at its worst, the Veteran's symptoms from his service-connected psychiatric disorder, characterized as PTSD with dysthymia to include lack of concentration and memory as well as GAF scores reflect occupational and social impairment with deficiencies in most areas.  At its best, the Veteran's psychiatric symptoms reflect occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

Although there is medical evidence that characterizes the Veteran's psychiatric symptoms as mild to moderate and falling within the 30 to 50-percent evaluations, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise.  Taking such evidence into account, the Board finds that the Veteran's service-connected psychiatric disability has been manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood. 

Throughout the appeal period, the Veteran has reported depression, anxiety, recurring nightmares, difficulty staying asleep, and social isolation.  In addition, the Veteran's cognitive functioning has been impaired.  It does appear that during the appeal period, with the help of medication, his psychiatric symptoms had decreased and his participation in social activities increased.  Despite the improvement in the Veteran's psychiatric symptoms, the Board finds that during the appeal period, at its worst, the Veteran's psychiatric symptoms were shown to cause occupational and social impairment with deficiencies in most areas. 

Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms, at their worst, more nearly approximate the criteria for the 70 percent rating.  They, however, never approached the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name. Additionally, his symptoms have not been of such frequency, duration or severity to equate to total social and occupational impairment. As noted above, their severity has waxed and waned through this period, and the his more severe symptoms have not been frequent or enduring throughout the appeal period. Giving the Veteran the benefit of the doubt, his symptoms equate to a 70 percent rating, thus a total schedular rating is not warranted.

Upon consideration of all of the relevant current evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; but not manifested by total occupational and social impairment. 

Effective Date for a TDIU

The Veteran seeks an effective date earlier than April 29, 2014, for the award of a TDIU.  In a May 2014 Decision Review Officer Decision, entitlement to a TDIU was established effective April 29, 2014, the date that the Decision Review Officer increased the rating for the Veteran's PTSD from 50 percent to 70 percent.  As noted above, the Board has granted a 70 percent rating from January 14, 2010.  

The effective date of an award of a TDIU will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400(o)(1).  

For purposes of effective date rules, the issue of entitlement to TDIU may be considered as part of a claim for underlying benefits (i.e., a service connection claim) or may be considered part of an increased compensation claim (i.e., in conjunction with an increased evaluation claim or as a freestanding claim to obtain an increased evaluation based on unemployability).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a TDIU request "involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation").  In Rice, the court found that when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Consideration of TDIU is required once "a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability." Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).   

In this case, the issue of entitlement to TDIU has been part and parcel of the increased rating claim for PTSD stemming from the same January 14, 2010 claim.  As such, the date of receipt of the TDIU claim is January 14, 2010.  The remaining question is on what date did entitlement to a TDIU arise.    

Regarding the underlying merits of a claim for TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  Based on the Board's actions herein, the schedular criteria are met as of January 14, 2010.

During his psychiatric hospitalization in September 2008, prior to his filing a claim for service-connection for PTSD, he noted that he had worked for 32 years making frames for glasses and at that time ran an Internet business where he sold golf clothing and equipment.  At the time of his hospitalization, the Veteran reported that he had been thinking of selling his business in order to not have to work long hours every day.  In June 2009, the Veteran reported that he worked as a golf clothing designer.    

On his Application for Compensation received on July 29, 2009, the Veteran noted that his age prevented him from working.  The Veteran reported that he was working but not making any money doing computer research.    

At the December 2009 VA examination, the Veteran reported a long work history and specific "expertise" in "niche marketing."  He said that he spent the majority of his career owning a toy manufacturing company and working as an optical manufacturing distributor.  He was not sure of the time lines but believed that he was involved in these two endeavors from approximately 1958 until 1992.  He also reported having a custom golf apparel site but noted that the business crashed in October 2008.  The examiner noted that although the Veteran reported that the business was slowly recovering, it did not appear that it was to the point where it was earning him any significant income and that he was supported by his Social Security.  The examiner noted that there was no indication that his work functioning was significantly impacted by his psychological distress.

At the January 2010 PTSD Individual consultation, the Veteran reported that his work life kept him busy 80 or more hours a week.  A June 2010 Mental Health Note indicates that the Veteran's goal was to continue his clothing business and pursue a wine-label business.

In a February 2011 Mental Health note, the Veteran reported that he bought a $75 plot at a local garden where he planned to plant vegetables.  He showed the social worker some seeds that he had purchased and stated that he would like to have a vegetable stand.

The July 2012 VA examiner found the Veteran to have occupational and social impairment with reduced reliability and productivity.  

On January 18, 2013, the Veteran's attorney submitted a Notice of Disagreement with the August 2012 rating decision and noted "UNEMPLOYABILITY" as well as the December 2009 and September 2012 VA examiners' findings regarding income and employment.  In December 2013, VA received a Statement in Support of Claim from the Veteran's attorney noting that his last employment was in 1997 and that the Veteran briefly had a hobby golf apparel website but that his time spent averaged approximately five hours per week and generated no income.  

The December 2013 VA examiner noted that in terms of barriers to employment related to the Veteran's psychological distress, he suffers from moderate work impairment.  The Veteran reportedly had a negative outlook on many aspects of life and suffered from repeated negative self-talk.  The Veteran's memory and concentration (a primary area of concern related to work) was noted to likely be impacted by the normal aging process as well as PTSD and depression.  The Veteran described difficulties recalling details and had to takes notes so that he could track different tasks.  The Veteran's concentration was poor (at least at times) and he quickly moved from one task to another.  The examiner noted that it was likely that the Veteran would have difficulties learning new technical skills and he would need close supervision to learn new work related tasks which the examiner found likely primarily related to declining cognitions due to the natural aging process.  The examiner noted that according to his statements, the Veteran would not have difficulties interacting with coworkers (he reported that there are times that he seeks out contact with others and he denied any problems related to his temper around other people (he said that he tends to internalize feelings when he is upset)).

On December 20, 2013, VA received the Veteran's Application for Increased Compensation Base on Unemployability.  The Veteran indicated that his PTSD prevented him from securing or following any substantially gainful occupation and that he became too disabled to work in 1997.

The April 2014 VA examiner noted that the Veteran had stopped applying for employment and had given up raising venture capital.  The Veteran reported that the primary effects of his psychiatric symptoms on his professional functioning were decreased productivity due to difficulty concentrating.  The examiner noted that the Veteran's normal age-related decline made learning new tasks difficult and that his depression had led to social isolation which interfered in his ability to relate to customers.  

In his April 2015 private opinion, Dr. Mangold noted that based on his interview with the Veteran and review of the record which included the entire claims file, he believed PTSD with concomitant Major Depressive Disorder had imposed very severe limitations of occupational and social functioning since at least July 2009 and that these limitations of occupational and social functioning had rendered him unable to secure or follow substantially gainful occupation since July 2009.   

After reviewing the evidence, the Board finds that the severity of the Veteran's service-connected psychiatric disorder has rendered him unable to secure or follow a substantially gainful occupation since January 14, 2010, the date of claim for increased rating for PTSD.  38 C.F.R. § 4.16(a).  The Board finds that it is not reasonable to believe that a person with psychiatric symptoms which include cognitive impairment, suicidal ideation, and social isolation could secure or follow substantially gainful employment.  

Thus, the Board finds that the evidence supports an effective date of January 14, 2010, for the grant of TDIU benefits.  


ORDER

Entitlement to a 70-percent disability rating for PTSD with dysthymia is granted from January 14, 2010 to April 28, 2014, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 100-percent disability rating for PTSD with dysthymia is denied.

Entitlement to an effective date of January 14, 2010, for the award of a TDIU is granted subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


